Rehearing granted, September 2, 2004




                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2524



BETTY EBIAYA ENOW,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-280-895)


Submitted:   September 24, 2004           Decided:   October 14, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Betty Ebiaya Enow, Petitioner Pro Se. George William Maugans, III,
Special Assistant United States Attorney, Baltimore, Maryland;
Carol Federighi, M. Jocelyn Lopez Wright, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Betty Ebiaya Enow, a native and citizen of Cameroon,

petitions for review of the Board of Immigration Appeals’ (“Board”)

summary    affirmance      of   an    immigration      judge’s    denial       of   her

applications for asylum, withholding of removal, protection under

the United Nations’ Convention Against Torture, and voluntary

departure.    We deny the petition for review.

            To obtain reversal of a determination denying eligibility

for asylum relief, an alien “must show that the evidence [s]he

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                   INS v. Elias-

Zacarias,    502    U.S.   478,      483-84    (1992).    See    also    Blanco     de

Belbruno     v.    Ashcroft,    362    F.3d     272,     284    (4th    Cir.    2004)

(immigration judge’s denial of asylum upheld “unless any reasonable

adjudicator would be compelled to conclude to the contrary”).

            Administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.    8 U.S.C. § 1252(b)(4)(B) (2000).              We have reviewed the

evidence of record and Enow’s brief and conclude that she fails to

show that the evidence compels a contrary result.                 Accordingly, we

cannot grant the relief Enow seeks.

            Additionally, we uphold the immigration judge’s denial of

Enow’s applications for withholding of removal and protection under

the Convention Against Torture.               To qualify for withholding of


                                       - 2 -
removal, an applicant must demonstrate “a clear probability of

persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987).

To obtain relief under the Convention Against Torture, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2003).           Based on our review of the

record, we find that Enow has failed to meet either one of these

standards.

          Accordingly,   we   deny   the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                - 3 -